Citation Nr: 0812275	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to disability benefits under 
the provisions of 38 U.S.C.A. § 1151 for non-functioning 
right kidney, claimed as due to VA medical treatment in 
September or November 1992.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  During the course of this appeal the veteran has 
revoked his power-of-attorney with Disabled American Veterans 
in favor of Missouri Veterans Commission.  

Following certification of the veteran's appeal to the Board 
in February 2006, the veteran submitted additional evidence 
to the RO.  This evidence was forwarded by the RO to the 
Board, where it was received in March 2006.  It consists of a 
statement in support of claim as well as a list of 
medications that the veteran is currently taking.  The Board 
accepts this evidence into the record on appeal.  38 C.F.R. § 
20.1304(a) (2007).  


REMAND

In an August 1995 rating decision, the RO denied the 
veteran's claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 for non-functioning right kidney due to VA medical 
treatment.  The veteran was notified of the decision by 
letter dated September 6, 1995.  A notice of disagreement 
from the veteran was received by the RO on September 9, 1996.  
The RO notified the veteran by letter dated September 19, 
1996, that his notice of disagreement had been untimely.  In 
that letter, the RO also provided the veteran with his 
procedural rights concerning the RO's action.  The veteran 
failed to file an appeal regarding timeliness.  Thus, the 
August 1995 rating decision is final.  Thereafter, in a 
statement received by the RO in July 2003, the veteran sought 
to reopen his claim.  

With respect to the May 2004 rating decision on appeal, the 
RO denied the veteran's claim for entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
chronic renal insufficiency with single functional left 
kidney (The Board has rephrased the issue as noted on the 
title page).  The RO appears to have denied the veteran's 
claim on the merits.  The Board points out, however, that 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
submitted to reopen the claim for entitlement to disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for non-
functioning right kidney claimed as due to VA medical 
treatment because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized the claim on 
appeal as reflected on the title page.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  Regarding petitions 
to reopen filed on or after August 29, 2001 (as is the case 
with respect to the veteran's claim), section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

The Board notes that in its review of the claims file, and in 
particular the May 2004 rating decision and October 2005 
statement of the case (SOC), that the RO did not provide the 
veteran notice of or did it discuss the applicable regulation 
in this case, 38 C.F.R. § 3.156.  Likewise, the Board notes 
that regulations to implement the current version of 38 
U.S.C.A. § 1151 were promulgated in August 2004.  See 
38 C.F.R. § 3.361 (2007).  The effective date of the change 
was September 2, 2004.  A review of 38 C.F.R. § 3.361 
reflects that in pertinent part, the regulation is a combined 
restatement of the criteria of 38 U.S.C.A. § 1151 and the 
former 38 C.F.R. § 3.358, the regulation that pertained to 
any claim for compensation for disability or death from 
hospitalization, or medical/surgical treatment.  (The current 
version of 38 C.F.R. § 3.358 pertains to claims for 
compensation for disability or death from hospitalization, or 
medical/surgical treatment filed prior to October 1, 1997).  
A review of the May 2004 rating decision and October 2005 SOC 
reflects only notice to the veteran of the former 38 C.F.R. § 
3.358.  

The Board notes that lack of notice of the pertinent 
regulations associated with the veteran's claim is 
prejudicial to the veteran because, without the proper 
regulations as a guide, he is hindered in fashioning an 
effective or appropriate argument for his appeal.  Under 
38 C.F.R. § 19.29(b) (2007), the SOC must contain "[a] 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination . . . ."  Therefore, 
the agency of original jurisdiction (AOJ) should issue the 
veteran a supplemental statement of the case (SSOC) and 
apprise him of the pertinent regulations governing his 
petition to reopen his claim (in particular, 38 C.F.R. 
§ 3.156 (2007)) as well as the regulations pertaining to the 
current version of 38 U.S.C.A. § 1151 as promulgated at 38 
C.F.R. § 3.361 (2007).  

The Board also notes that in July 1995, the RO attempted to 
obtain on behalf of the veteran medical records from Steven 
M. Dresner, M.D.  Later that month, Dr. Dresner's office 
notified the RO that a fee of $15.00 would be charged for its 
release of the veteran's medical file.  In the August 1995 
rating decision, the RO notified the veteran that Dr. 
Dresner's office would not furnish the veteran's records 
without payment of a $15.00 fee.  The decision did not 
otherwise include any further comment regarding treatment 
records from Dr. Dresner.  A review of the medical evidence 
submitted by the veteran in connection with his reopened 
claim reflects that the veteran apparently continues to 
receive medical treatment from Dr. Dresner.  In particular, a 
March 1998 treatment note from Mark L. Vaporean, M.D., 
reflects a notation that the veteran was due to see Dr. 
Dresner for a follow-up.  Furthermore, in a September 2003 
statement, the veteran noted that Dr. Dresner had informed 
him that his right kidney was non-functioning, and that 
reportedly VA "should have monitored me better."  

In light of the fact that medical records from Dr. Dresner 
could have a bearing on the veteran's claim on appeal, the 
AOJ should notify the veteran that he should provide a 
release for records from Dr. Dresner.  38 C.F.R. § 3.159(c) 
(2007).  The AOJ must follow the procedures set forth in 38 
C.F.R. § 3.159(e)(2) (2007), regarding requesting records 
from non-Federal facilities.  All records and/or responses 
received should be associated with the claims file.  If 
records are not provided because of a copying charge, the 
veteran should be given opportunity to submit the records.

Furthermore, once VA has been put on notice of an alleged 
medical nexus opinion of a physician, it is obliged to fully 
investigate before adjudicating the veteran's claim, to 
include informing the veteran that he should seek a medical 
opinion from the physician in question.  In light of Dr. 
Dresner's reported statement to the veteran concerning VA 
medical care, which implies fault on the part of VA, the 
veteran should be invited to submit a medical opinion from 
Dr. Dresner in support of his claim.  38 U.S.C.A. § 5103A 
(West 2002).  

The Board also notes that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
the claim as determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Id.  

In this case, the RO issued the veteran a notice letter in 
September 2003.  That letter discussed, in part, the evidence 
necessary to establish a claim for benefits under 38 U.S.C.A. 
§ 1151 and the need to submit new and material evidence to 
reopen the veteran's claim.  The letter also contained a 
brief description of what constituted new and material 
evidence, but also informed the veteran that he needed to 
submit evidence showing that his disability had been 
"incurred in or aggravated by service."  In this case, the 
Board finds that the September 2003 notice letter is not 
compliant with Kent, supra.  In the August 1995 rating 
decision that became final, the veteran's claim was denied 
because the available records failed to indicate that 
additional disability of the veteran's non-functioning right 
kidney was the result of hospitalization, medical, or 
surgical treatment or examination.  As such, to reopen his 
claim, the veteran would need to submit competent medical 
evidence (e.g., an opinion from a medical doctor) that due to 
carelessness, negligence, error in judgment or lack of proper 
skill, or an event not reasonably foreseeable, the veteran 
has additional disability due to VA hospitalization or 
treatment.  

While the veteran has argued that he has additional 
disability due to carelessness, negligence, error in judgment 
and/or lack of proper skill by VA in regards to his care 
following surgical procedures at the VA Medical Center (VAMC) 
in Columbia, Missouri; under the law and regulations, as 
noted above, VA must inform the veteran of the specific 
evidence necessary to reopen his claim.  

Thus, the Board finds action by the AOJ is required to 
satisfy the notification provisions of the VCAA in accordance 
with Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The AOJ's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103; Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After providing the 
required notice, the AOJ should attempt to obtain any 
pertinent outstanding evidence for which the veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In lieu of the above, this matter is REMANDED for the 
following action:

1.  The AOJ should send to the veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identify the type of 
evidence (e.g., an opinion from a medical 
doctor that the veteran currently has 
disability that is proximately due to 
carelessness, negligence, error in 
judgment, lack of proper skill, or an 
event not reasonably foreseeable, 
resulting from VA hospitalization or 
treatment) necessary to satisfy the 
element of the underlying claim which was 
found insufficient in the previous August 
1995 denial, in accordance with Kent, 
supra.  

The AOJ's notice should also include a 
request that the veteran provide a 
release of medical information (VA Form 
21-4142) for any available medical 
records he wishes the AOJ to obtain, in 
particular, all medical records from 
Steven M. Dresner, M.D.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(e)(2) regarding requesting 
records from non-Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  The 
notice should also invite the veteran to 
submit a medical or nexus opinion from 
Dr. Dresner who, according to the 
veteran, apparently found fault in VA's 
treatment of the veteran following a 
November 1992 cystopanendoscopy with 
ureteral stent removal.  Such opinion 
should include identifying additional 
disability that is proximately due to the 
veteran's treatment by VA.  If records 
are not received because of a copying 
charge, the veteran should be told of 
this and he should be given opportunity 
to submit the records.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) (with the appropriate 
laws and regulations applicable to the 
veteran's claim, to include 38 C.F.R. 
§ 3.156 (2007) and 38 C.F.R. 
§ 3.361(2007)).  Thereafter, they should 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

